Exhibit 10.5

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

LOGO [g188420ex105big.jpg]      

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

UAL-PA-03860-LA-1503203

United Airlines, Inc.

233 South Wacker Drive

Chicago, Illinois 60606

 

Subject:   

Model 787-*** FlightTest Certification Program

References:   

(1)    Aircraft General Terms Agreement between The Boeing Company (Boeing) and
United Airlines, Inc. (Customer) identified as AGTA-UAL (AGTA); and

  

(2)    Purchase Agreement No. 03860 (Purchase Agreement) between Boeing and
Customer relating to Model 787 aircraft (Aircraft)

Ladies and gentlemen:

This letter agreement (Letter Agreement) supplements the Purchase Agreement, and
documents the agreement between the parties in connection with Boeing’s use of
*** 787-*** Aircraft for flight and ground testing required to support the
development, testing and certification of the 787-*** aircraft, as more fully
described below. All terms used but not defined in this Letter Agreement shall
have the same meaning as in the corresponding Purchase Agreement.

Boeing and Customer agree that *** Boeing Model 787-*** Aircraft (*** scheduled
to deliver in *** (such delivery *** shown in Column 5 of Figure 1) will be used
by Boeing in its flight test program prior to delivery of such Aircraft for
obtaining (i) the FAA Type and Airworthiness Certificates for the standard Model
787-*** aircraft, (ii) for any other testing required by the FAA, (iii) for any
testing required by the European Aviation Safety Agency (EASA), (iv) for ETOPS
program testing and (v) for Boeing developmental tests. The *** UAL Flight Test
Aircraft are hereinafter collectively referred to as the Test Aircraft and such
test programs are hereinafter referred to collectively as the Test Program.

 

UAL-PA-03860-LA-1503203

Model 787-*** Flight Test Certification Program

   LA Page 1



--------------------------------------------------------------------------------

LOGO [g188420ex105small.jpg]

 

The Test Aircraft will be manufactured early, flight tested, refurbished and
delivered to Customer in their scheduled delivery months pursuant to Table 1 of
the Purchase Agreement. It is hereby agreed that Customer will accept delivery
of the Test Aircraft *** thereof on account of the *** resulting from the Test
Program subject to the provisions set forth herein. The Test Program for ***
specified in Column 2 of the following Figure 1. Note: The *** specified in
Columns 3 and 4 of Figure 1 are for purposes only.

Figure 1

 

Column 1

  

Column 2

  

Column 3

  

Column 4

  

Column 5

Aircraft

  

***

  

***

  

***

  

Delivery

Month/Year

***    ***    ***    ***    *** ***    ***    ***    ***    ***

If, during the Test Program, Boeing determines it will *** specified in Figure 1
for an applicable Test Aircraft, then Boeing agrees to so notify Customer. In
such an event, Boeing ***.

 

  1. Test Aircraft Refurbishment.

Boeing will refurbish each Test Aircraft prior to the date of its first Customer
demonstration flight under the Purchase Agreement to ensure such Test Aircraft
is in compliance with the Detail Specification. ***. Analysis, inspections, and
determination of repairs or replacements will be performed to Boeing standards
and reasonably acceptable to Customer in accordance with the 787 Inspection
Process. *** (if any) shall be subject to discussion between Boeing and Customer
so as to determine the most reasonable and practicable ***, and Boeing shall be
responsible for *** and reasonably acceptable to Customer in accordance with the
787 Inspection Process. The *** will be in a flight test livery during the Test
Program until the ***.

 

  2. Removal of Wiring and Test Instrumentation.

The wiring installation in the Test Aircraft will be the same as in the other
Aircraft being purchased by Customer under the Purchase Agreement,

 

UAL-PA-03860-LA-1503203    Model 787-*** Flight Test Certification Program    LA
Page 2



--------------------------------------------------------------------------------

LOGO [g188420ex105small.jpg]

 

*** permitted by contract and ***. Boeing shall use reasonable best efforts to
remove all flight test wiring and instrumentation to the extent practicable ***
Test Aircraft under the Purchase Agreement. Boeing will provide Customer with a
written report of *** Test Aircraft. *** Test Aircraft systems at delivery to
Customer.

 

  3. Change Notice and Service Bulletin Incorporation.

During the refurbishment of the Test Aircraft, Boeing will incorporate all
applicable Change Notices (CNs) (or otherwise referred to as Production Revision
Records (PRRs)) and service bulletins which are released by Boeing for
incorporation in other Aircraft scheduled for delivery to Customer prior to the
scheduled delivery of the Test Aircraft except for any such CNs and/or service
bulletins which ***. Boeing will review its plans for incorporation of such CNs
and service bulletins with Customer prior to the refurbishment of the Test
Aircraft. Any delay in the delivery of the Test Aircraft resulting from the
incorporation of such CNs and/or service bulletins shall be *** of the AGTA. If
the reason for not incorporating any such CN or service bulletin is the
unavailability of retrofit kits, Boeing will ***

 

  4. Engine ***.

***, the engines used for the Test Program will *** GEnx-1B*** engines *** to
provide Customer with the GEnx-1B***.

 

  5. Life Limited Parts.

Prior to delivery of the Test Aircraft, Boeing will:

 

  (i) ***; and

 

  (ii) issue to Customer a credit memorandum equal to the *** during the Test
Program) of the ***.

 

UAL-PA-03860-LA-1503203    Model 787-*** Flight Test Certification Program    LA
Page 3



--------------------------------------------------------------------------------

LOGO [g188420ex105small.jpg]

 

If other life limited parts on the Test Aircraft are degraded beyond a
reasonable level before delivery of the Test Aircraft to Customer, ***.

 

  6. Aircraft Maintenance.

Boeing will maintain the Test Aircraft to Boeing standards. Boeing will
accomplish all required maintenance and inspections consistent with the
accumulated hours, cycles and days on the Test Aircraft, prior to their
delivery. At time of Test Aircraft delivery, Boeing will provide Customer a
maintenance log in Customer’s format with one Maintenance Check Completion
Status Summary report provided in the delivery package. The Maintenance Review
Board Report will be used to set the starting level of Customer’s maintenance
program at the time of Test Aircraft delivery.

All Maintenance Planning Document (MPD) scheduled maintenance tasks that are
driven by calendar time will start at delivery of the Test Aircraft to Customer
***.

 

  7. Warranty.

The terms and conditions of the Product Assurance Document (Exhibit C to the
AGTA) will ***. If any Boeing supplier, except the engine manufacturer, refuses
to honor any valid warranty claim submitted by Customer *** relating to the Test
Program or refurbishment, Boeing will ***.

 

  8. Flight Test BFE Matters.

If BFE provided by the Customer to Boeing for installation on a Test Aircraft is
damaged or otherwise requires replacement prior to delivery of such Test
Aircraft to Customer, then Boeing *** by Customer to its BFE supplier(s).

 

  9. Other Terms and Conditions.

All terms and conditions relating to the manufacture, sale and purchase of the
Aircraft as set forth in the Purchase Agreement will remain in full force and
effect for the Test Aircraft, except as supplemented by the provisions set forth
herein.

 

UAL-PA-03860-LA-1503203    Model 787-*** Flight Test Certification Program    LA
Page 4



--------------------------------------------------------------------------------

LOGO [g188420ex105small.jpg]

 

  10. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. UAL-PA-04308-LA-1404407 of Purchase Agreement No. 04308 between
the parties relating to Model 777-*** aircraft entitled “Privileged and
Confidential Matters”.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Irma L. Krueger

Its  

Attorney-In-Fact

AGREED AND ACCEPTED this 5th day of May of 2016

 

UNITED AIRLINES, INC.

/s/ Ron Baur

Signature

Ron Baur

Printed Name

VP Feet

Title

 

UAL-PA-03860-LA-1503203    Model 787-*** Flight Test Certification Program    LA
Page 5